DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s after final response dated 31 May 2021 is acknowledged and entered.

Allowable Subject Matter
Claims 2-4, 6-15, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The declaration of Yoshikatsu Shiraokawa under 37 CFR 1.130(a) has been reviewed, and it has been determined to sufficiently establish that the cited portions of JP 2016-008229 A are by the inventor or coinventor, and thus is disqualified as prior art under 35 USC 102(b)(1)(A). While the other previously cited art, including WO 2016/194927 A1, US 7,237,901, US 2010/0279129, and US 2015/0351236, generally teach epoxy compositions in combination with maleimide compounds, and teaches the utility of providing certain flame retardants in dispersion, they do not provide sufficient guidance to arrive at the method of preparing a thermosetting resin composition having the specific maleimide compound, aminosilanes treated silica of the recited particle size, prepared by the recited method of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/Primary Examiner, Art Unit 1764